Case 1:19-cv-00603-RJJ-PJG ECF No. 61, PagelD.304 Filed 11/18/20 Page 1 of 4

 

FILED - GR
November 18, | PM
UNITED STATES DISTALCT COURT UE cSTRIET COURT
WESTERN DISTRLCT GF MLCOHULGAN WESTERN DISTRICT OF MICHIGAN
BYJMW SCANNED BY: 1 (I//p/ 20
DEANTAE GARDON *303095
PlAINTIFF, Case No. |:14-cv- G03
V Hon. ROBERT J. Tanker
Mae. PHILLP 3 GALEN
LINKNOWN “TOWNS, e+ al.
Derendants.
‘DEoNtAc J. Gandon *30¢095 Jost Marcum es744)
“IN Pro Pea Asst$7. Artoaney General
Cranles E. Eaelen Reception + At70RNe4x FoR Mbod
Guidance Center PO. BOX 30219
3855 Cooper Street Mbdoc Division
TAcKSON,. MicenGan H920\ Lansing. Michican 4$404

 

MOTION FOR EMERGENCY
PRELIMINARY INJUNCTION

 

“TMs 16 @ conl aients ACTION Filed PURSUANT tO 42 usc $1483
GY STATE PAISONER Deontac J. Gordons IN PRa PER ASSERTNG THAT —THE

MictiGan SepattHent of Corrections’ Derenclants violated He Fast Amend.
RIGHTS To FHEEIY EXERCISE HIS Relhaious BElEesS ANd Wis I4YT AncNdHeNIT RIGHTS

“TO REMAIN FREE FROM Relisious Discairunation and Cowl Comsmeacy.

STATEMENT OF FALTS

 

Plaine 16 A Buddhist WHO PRACTICES VEGANISM AS A Centeal TENET
OF HIS Aclierous Meliers. Planer is apPRoved BY Tne MDOL Ta Aecewe VEGAN Meals,

He HAS Had HS APPROVAL FoR several YEARS.

“THe MDOC és Has SEVERAL REQUIACMENTS That MUST BE MET BEFORE AN
Case 1:19-cv-00603-RJJ-PJG ECF No. 61, PagelD.305 Filed 11/18/20 Page 2 of 4

INMARTE CAN Eat FaOM THE “MbOL Relioous Menu (ie. Vecan Meals). Uwce

HOSE REQUIREMENTS ARC MET ANd THE INMATE IS ApPROVEd. “THe INMATE MAY “GE
a¢
Housed oNW at cdesienated Fachaes. MbdOC Orerntie Procedure 05.03.1S0A

a

Achetous Menls section E.. “Tne desienated Faahnes aré identified in

4
MDOL Policy Disective 05.03-150 “Rehcious Beliers and Pnctices of faisone RS
Section OO.~

ONtE THE INMATE StaRS tHE Mens HE “SHALL ContiNUe TW RECEWE THE
Vecan MENS inmi\ HE VolumimeslY SIGN OFF WA leTIER oR Found GuiltY at an
admmuistaniwe HENRING Twice FoR ViolatING THE Meals. Dd at section AQ.
While caine Faom tHe Reloious Menus tHe MDo 15 PRonisitedl FROM TRANSFELUINE
THE IWMaTE TO A NoN- desienated Facthty (1. A FaahtY tHat does Not Pronde
HE Acheious Menu.)

Plamrier Filed wis contlamt asseeiwG THAT Mbdor Defexrdants
Violated His Firat Anendvest AiGHt WHEN ried TRANSFeRREd HIN TO A Facil TY
sHat did nut Provide tne Reloious MENU. AS HE CANNOT ExERuse HIS RelisiwouS
Bechers. Platnre was laren tarusrerred Back 70 a destennted Fawlty,

RX NEM

However. ONCE ABAN HE MDOT FAS TRANS FERRE Plaincnfé to A

caalvay —atHaT doeS Alot Pronde tHe Relisious Menu. Plancnée Had BEEN AT THE
Cuaales £. Eccler Recertion £ faunrdance CemreR Sure Octoser 6, 2020 wrin-
mut VEGAN Men\S, ANd AS A ACSUIT HAS sicmercantlY lost weisHT. FuetHet

AFIER CAVING Inf due Ta STARVATION. PlansnFe HAS mecone WI, OFTEN VomiTING 4s

FROM ENT MoN- VEGAN Food.
Case 1:19-cv-00603-RJJ-PJG ECF No. 61, PagelD.306 Filed 11/18/20 Page 3 of 4

THe = FollowiNe UNdistuted Facts SuPPOKT AN EMERGENCY Pre limina rd
“ede ILNIJUNCTION +’
Plantief 1S A Buddarst WHO PaacticeS VEsANISM ASA CEATANI TENET.

2, Plamsire HAS BEEN neeROed BY THC MDOC FoR Several YeakS To Recewe

VEGAN Meals. and WAS RECEWING THEM unl re | TO CURRENT

FaculitY.

%, ONCE AN INMATE tS AePRovEd OM THE MADOC To Ent FROM THE Reliciaus
Menu HE may only 8 Housed At destanated Facies THAT Phovide “HE

Religious MeN.
4, Cuarles €. Excler Acceetion * Guidance Center 1s wot a desienatect

Facility.
5 Dwce AN INMATE 1S APPRaved TO Recewe. VEGAN meals THE MOC

Must PRowidé arose meals until tHe IMATE Voluataald Aeauest
AtHoval o& 1S Removed FoR BEING Found BuiltY Twice AT A dma staxtwve
HEAUNGS For Violate meal aules.
x KK KKK HH K
\WHEREFORE . Plantie® Aeauest teat aN EMERGENCY fhelimuvaay
Thctunetion BE issued ORDERING ~we MDOC 10 inmeachatel *
A.  ~Trasrer Planrire Back To HIS PRevious Facility Casson Crr¥ Loarectiowal

Facility . WHERE VEGAN MealS WERE BEING Provided,

Dated Weles Reseectrulll Suemmed
eal % jas Toa

 
   

Print First & Last Name: » Deonanes_ (oedon
Prisoner Number : 30 Fo 75S z
CHARLES E. EGELER RECEPTION & GUIDANCE CENTER

3855 Cooper Street
Jackson, Michigan 49201-7517

4 if =

je ae 4e70" 201 $ 000.65°

fe 0000355327 NOV 13 2020

 

Cleelts Orerce

WS. DUS TRCT Cove 7

344 Fedeex\ Ruldin&
LOO MiecrtiGar SxaceT

Gennid Rr PAT
Sprig Pate ij tlh 9se o3

E
8)
us
a3
(a)
|
iN
(a)
Pal
i)
}

 
